PER CURIAM.
Dedrick T. Robinson appeals his convictions for burglary and theft. At trial, the defense properly objected to police officer testimony regarding the contents of the “Be On Lookout” (“BOLO”) announcement of the burglary in process. The objection should have been sustained, as the hearsay “content of that statement is inadmissible, especially where it is accusatory.” Conley v. State, 620 So.2d 180, 182 (Fla.1993) (emphasis in original); State v. Baird, 572 So.2d 904, 907-08 (Fla.1990). We are convinced, however, that the error was harmless beyond a reasonable doubt. Kearse v. State, 662 So.2d 677, 684 (Fla.1995) (citing State v. DiGuilio, 491 So.2d 1129 (Fla.1986)).
Affirmed.
SCHWARTZ, C.J., and GODERICH, J., concur.